DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/12/2021 has been accepted and entered.
Accordingly, claims 1, 6-8, 11, 16, 21-23, 26 and 29-30 are amended; claims 5 and 20 are canceled.
Claims 1-4, 6-19 and 21-30 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 10, filed 02/12/2021, with respect to claims 1, 16, 29 and 30 in conjunction with amendments “wherein said performing the carrier aggregation power saving mode procedure further comprises: determining whether a performance characteristic of the UE satisfies a first performance threshold; determining whether the UE is engaged in an active call on the one of the plurality of subscriptions; disconnecting from the active call based on a determination that the UE is engaged in the active call; transmitting, by the UE to a network entity, a UE capability information message without carrier aggregation information on the subscription based on the determination whether the performance characteristic of the UE satisfies the first performance threshold; and connecting to a new call on the one subscription in response to transmitting the UE capability information message without the carrier aggregation information” have been fully considered and are persuasive.  Therefore, the rejection of claims 1-4, 6-19 and 21-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-19 and 21-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein said performing the carrier aggregation power saving mode procedure further comprises: determining whether a performance characteristic of the UE satisfies a first performance threshold; determining whether the UE is engaged in an active call on the one of the plurality of subscriptions; disconnecting from the active call based on a determination that the UE is engaged in the active call; transmitting, by the UE to a network entity, a UE capability information message without carrier aggregation information on the subscription based on the determination whether the performance characteristic of the UE satisfies the first performance threshold; and connecting to a new call on the one subscription in response to transmitting the UE capability information message without the carrier aggregation information” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

He et al. (US 2015/0018040 A1) is directed towards intelligent user interfaces for multiple SIM cards and teaches various user interfaces and other technologies for interacting with devices that support multiple SIM cards. For example, SIM-separated and SIM-aggregated user interface paradigms can be supported. Intelligent selection of an appropriate paradigm can support user preferences, conversation user interfaces, and the like. Other features such as SIM card defaults can help users deal 
Wang et al. (US 2013/0303203 A1) is directed towards paging and system information broadcast handling and teaches paging and system information broadcast handling for multi-SIM WTRUs using mobile networks to access resources and/or services. Embodiments also contemplate paging and system information broadcast handling for multi-SIM WTRUs and/or non-SIM WTRUs using mobile networks to access virtualized resources and/or services. Embodiments contemplate that a WTRU may determine to monitor a plurality of mobile networks. Paging occasions to monitor at least one of the mobile networks may be based on a common WTRU ID. The WTRU ID may be provided by a node supporting access to the virtualized resources or services. Paging occasions for a first network may be determined by a second network based on paging related parameters and other information of the first communication network. A change in system information of a first network may be signaled to a second network for indication to a WTRU.
Vamanan et al. (US 2017/0215065 A1) is directed towards capability information setting and teaches setting first UE capability information in an initial attach procedure; identify a temporary operating mode for the first UE associated with a second set of UE capability information; and change the capability information to a second set of UE capability information associated with the temporary operating mode. Various embodiments may signal between a UE, an eNB, and a MME to enable use of different sets of UE capability information for different temporary operating modes. 

None of these references, taken alone or in any reasonable combination, teach the claims as amended including “wherein said performing the carrier aggregation power saving mode procedure further comprises: determining whether a performance characteristic of the UE satisfies a first performance threshold; determining whether the UE is engaged in an active call on the one of the plurality of subscriptions; disconnecting from the active call based on a determination that the UE is engaged in the active call; transmitting, by the UE to a network entity, a UE capability information message without carrier aggregation information on the subscription based on the determination whether the performance characteristic of the UE satisfies the first performance threshold; and connecting to a new call on the one subscription in response to transmitting the UE capability information message without the carrier aggregation information” and in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD ALI/Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478